MORRIS, District Judge.
Pursuant to stipulation of the parties waiving a jury duly filed, this case came on for hearing before the undersigned without a jury at St. Paul, on the 22d day of March 1920; Charles W. Bunn appearing for plaintiff, and Alfred Jaques for the defendant. The court, having heard the parties, finds as facts:
(1) The item, interest on advances to Spokane, Portland & Seattle Railway Company ($1,603,707.50), was interest accrued before January 1, 1909, on advances which the plaintiff made for construction of the railway of the Spokane, Portland & Seattle Railway Company. This railway was a joint enterprise of the plaintiff and the Great Northern Railway Company, and its construction was provided for in an agreement between the Northern Pacific Railway Company and the Great Northern Railway Company, made on the 1st day of January, 1908, and a further agreement contemporaneously made between the said two railway companies and the Spokane, Portland & Seattle Railway Company, dated on the same day. It was specially agreed in said contracts that advances of money made by either the Northern Pacific Railway Company or Great Northern Railway Company for carrying on the said joint enterprise should be repaid, with interest at the rate of 5 per cent, per annum from the time of making each advance. These advances commenced on or about the date of said contracts, and continued until some time in the year 1911. The interest accruing on the advances was not entered up, either on plaintiff’s books or those of the Spokane, Portland & Seattle Railway Company until the construction work was completed in 1911, when the advances made by the Northern Pacific Railway Company, with interest, were repaid by the Spokane, Portland & Seattle Railway Company according to the terms of said contract. The item of interest in question is the amount of interest which accrued on said advances prior to the 1st of January, 1909, and which was settled and paid in the year 1911.
(2) The plaintiff on the trial abandoned the claim made in the complaint on account of the item of $263.18.
*144(3) The other item included in this suit was definitely ascertained and vested in the plaintiff before the 1st day of January, 1909, and was on that day the property of the plaintiff.
The court directs judgment in favor of the plaintiff against the defendant in the sum of $16,040.98, together with interest at the rate of 6 per cent, from the 12th day of September, 1917, the date of plaintiff’s payment to defendant under protest.

Por other cases see same topic ¿ KEY-NUMBER in all Key-Numbered Digests & Indexes